BROSMAN, Judge
(concurring):
On a few minor matters I find myself out of step with the author of the principal opinion — and I genuinely do not believe that the record reveals quite as dark a picture as he finds there. However, I am sure that these disagreements do not operate to prevent outright concurrence — for here I find an accumulation of deficiencies not only in the pretrial investigation, but in the trial itself. I am, therefore, in complete harmony with his conclusion that, in a capital case like the present one, these massed shortcomings compel the direction of a rehearing.